ACCEPTED
                                                                                     05-15-00866-CV
                                                                          FIFTH COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                                9/10/2015 3:56:43 PM
                                                                                          LISA MATZ
                                                                                              CLERK




                               NO. 05-15-00866-CV          FILED IN
                                                    5th COURT OF APPEALS
                                                        DALLAS, TEXAS
                                                    9/10/2015 3:56:43 PM
                         IN THE COURT OF APPEALS          LISA MATZ
                      FOR THE FIFTH DISTRICT OF TEXAS       Clerk
                              AT DALLAS, TEXAS


IN RE COLUMBIA MEDICAL CENTER OF ARLINGTON SUBSIDIARY,
          L.P. D/B/A MEDICAL CENTER ARLINGTON,
                          Relator.


                    Original Proceeding Arising Out of the
                County Court at Law No. 3, Dallas County, Texas
                          Cause No. CC-14-06294-C
                         (Hon. Sally L. Montgomery)


                            JOINT STATUS REPORT


TO THE HONORABLE JUSTICES OF THE FIFTH COURT OF
APPEALS:

        COME NOW, Relator Columbia Medical Center of Arlington Subsidiary,

L.P. d/b/a Medical Center of Arlington (“Relator” or “MCA”), and Caden Clark,

Individually and as Representative of the Estate of Katina Clark, and as Next

Friend of A.O.C. and A.F.C., Minors, (“Real Party” or “Clark”) and pursuant to

this Court’s September 1, 2015 order, file this Joint Status Report.

        1.    On July 17, 2015, Relator filed this original proceeding moving the

court for a writ of mandamus directing the Respondent, the Hon. Sally

Montgomery of the County Court at Law No. 3, Dallas County, Texas, to vacate,


JOINT STATUS REPORT                                                        PAGE 1
D/933231V1
in part, her July 6, 2015 rulings and order compelling production of Katina Clark’s

electronic health records. Relator contemporaneously filed its Emergency Motion

for Temporary Relief, asking this Court to stay subpart “a” of Respondent’s order.

         2.   On July 17, 2015, this Court issued its Order granting the Emergency

Motion for Temporary Relief and stayed the entirety of subpart “a” of

Respondent’s July 6, 2015 order.

         3.   At the July 20, 2015, hearing on Relator’s Partial Motion to

Reconsider at the trial court, Relator and Real Party advised the trial court that they

had resolved the motion to reconsider by agreement, which Relator and Real Party

then read into the record.

         4.   By letter dated July 21, 2015, Relator advised this Court that the

parties had reached an agreement regarding the discovery dispute at issue in this

original proceeding.

         5.   On August 18, 2015, the parties submitted to Respondent an Agreed

Order memorializing the parties’ agreement, requesting that Respondent enter said

order.

         6.   On September 1, 2015, this Court ordered the parties to file a joint

status report within ten days advising the Court of the status of this matter.

         7.   On September 4, 2015, Respondent signed the Agreed Order

previously submitted by the parties.


JOINT STATUS REPORT                                                              PAGE 2
D/933231V1
        8.    Accordingly, because the parties have come to an agreement

regarding the discovery dispute in the underlying suit, and have now received the

Agreed Order signed and entered by the trial court, Relator is contemporaneously

filing its Motion to Dismiss the original proceeding without prejudice.

                                      Respectfully submitted,

                                      COOPER & SCULLY, P.C.



                                      By: /s/Diana L. Faust
                                           DIANA L. FAUST
                                           diana.faust@cooperscully.com
                                           State Bar No. 00793717
                                           CORY M. SUTKER
                                           cory.sutker@cooperscully.com
                                           Texas Bar No. 24037569
                                           KYLE M. BURKE
                                           kyle.burke@cooperscully.com
                                           Texas Bar No. 24073089
                                      900 Jackson, Suite 100
                                      Dallas, Texas 75202
                                      TEL: (214) 712-9500
                                      FAX: (214) 712-9540

                                      POLSINELLI, P.C.
                                      DAVID E. OLESKY
                                      dolesky@polsinelli.com
                                      State Bar No. 00784696
                                      2501 N. Harwood, Suite 1900
                                      Dallas, Texas 75201
                                      TEL: (214) 397-0030
                                      FAX: (214) 279-8861

                                      ATTORNEYS FOR RELATOR


JOINT STATUS REPORT                                                        PAGE 3
D/933231V1
                      and

                      By: /s/Jeremy C. Martin
                            JEREMY C. MARTIN

                      Mr. Christopher S. Hamilton
                      chamilton@standlyhamilton.com
                      Ms. Angela T. Pacheco
                      apacheco@standlyhamilton.com
                      Mr. Kevin N. Colquitt
                      kcolqitt@standlyhamilton.com
                      Standly Hamilton, LLP
                      325 N. St. Paul Street, Suite 3300
                      Dallas, Texas 75201

                      Mr. Stephen F. Malouf
                      smalouf@smalouf.com
                      Mr. Jeremy C. Martin
                      jmartin@smalouf.com
                      Malouf & Nockels, LLP
                      3811 Turtle Creek, Suite 800
                      Dallas, Texas 75219

                      ATTORNEYS FOR REAL PARTY IN
                      INTEREST




JOINT STATUS REPORT                                        PAGE 4
D/933231V1
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing
instrument was served on the 10th day of September 2015, to the following
counsel of record and to Respondent :

Hon. Sally L. Montgomery                             VIA FAX (214) 653-6336
County Court at Law No. 3
George L. Allen, Sr. Courts Building
600 Commerce Street, 5th Floor New Tower
Dallas, Texas 75202
Respondent

Mr. Christopher S. Hamilton                                       VIA EFILE
chamilton@standlyhamilton.com
Ms. Angela T. Pacheco
apacheco@standlyhamilton.com
Mr. Kevin N. Colquitt
kcolqitt@standlyhamilton.com
Standly Hamilton, LLP
325 N. St. Paul Street, Suite 3300
Dallas, Texas 75201
Counsel for Real Party in Interest

Mr. Stephen F. Malouf                                             VIA EFILE
smalouf@smalouf.com
Mr. Jeremy C. Martin
jmartin@smalouf.com
Malouf & Nockels, LLP
3811 Turtle Creek, Suite 800
Dallas, Texas 75219
Co-Counsel for Real Party in Interest




JOINT STATUS REPORT                                                     PAGE 5
D/933231V1
Mr. Vernon L. Krueger                                     VIA EFILE
vernon@kbbllp.com
Mr. Landon L. Krueger
landon@kbbllp.com
Krueger, Bell & Bailey, LLP
1701 N. Market Street, Suite 318, LB 45
Dallas, Texas 75202
Counsel for Defendants
Texas Pulmonary & Critical Care
Consultants, P.A., and
Ermilo Duane Dilley, M.D.

Mr. Robert Begert                                         VIA EFILE
bbegert@brlaw.com
Ms. Jennifer A. King
jking@brlaw.com
Burford & Ryburn, LLP
3100 Lincoln Plaza
500 North Akard
Dallas, Texas 75201
Counsel for Defendants
Questcare Medical Services, P.A.
d/b/a Questcare Partners, and
Jared Lee Richardson, M.D.

Mr. Stan Thiebaud                                         VIA EFILE
sthiebaud@trtblaw.com
Mr. Russell G. Thornton
rthornton@trtblaw.com
Thiebaud Remington Thornton Bailey, LLP
Two Energy Square, Suite 1150
4849 Greenville Avenue
Dallas, Texas 75206
Counsel for Defendants
Acute Surgical Care Specialist, PLLC
And Jennifer Marye Burris, M.D.


                                      /s/Diana L. Faust
                                    DIANA L. FAUST

JOINT STATUS REPORT                                            PAGE 6
D/933231V1